     Case 2:20-cv-09956-DMG-JEM Document 19 Filed 01/21/21 Page 1 of 1 Page ID #:75



 1

 2
                                                                               JS-6
 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11

12    ED HULL,                                       Case No.: CV 20-9956-DMG (JEMx)
13                   Plaintiff,
                                                     ORDER RE DISMISSAL OF ACTION
14        v.                                         WITH PREJUDICE [18]
15    HSMARKET INC., A CALIFORNIA
      CORPORATION; AND DOES 1-10,
16
                     Defendants.
17

18

19

20
               Pursuant to Fed. R. Civ. P. 41, the Court, having considered the parties’ stipulation
21
      for dismissal of action, and good cause appearing,
22
               IT IS HEREBY ORDERED THAT:
23
               The entry of default against Defendant HSMarket Inc. [Doc. # 15] is set aside.
24
      Defendant HSMarket Inc. is dismissed with prejudice. The parties shall bear their own
25
      fees and costs.
26

27    DATED: January 21, 2021
                                                      DOLLY M. GEE
28                                                    UNITED STATES DISTRICT JUDGE

                                                     1
